                          UNITED STATES DISTRICT COURT                                      JS-6
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES – GENERAL

Case No. SA CV 19-2280-DOC (DFMx)                                    Date: November 27, 2019

Title: WILLIAM ASSMUS V. JAGUAR LAND ROVER NORTH AMERICA, LLC.


PRESENT:

                      THE HONORABLE DAVID O. CARTER, JUDGE

                 Deborah Lewman                                   Not Present
                 Courtroom Clerk                                 Court Reporter

     ATTORNEYS PRESENT FOR                              ATTORNEYS PRESENT FOR
           PLAINTIFF:                                        DEFENDANT:
          None Present                                        None Present



PROCEEDINGS (IN CHAMBERS): ORDER OF REMAND

       On November 22, 2019, Defendant withdrew its notice of removal in the instant
action (Dkt. 2). Accordingly, the Court orders that Plaintiff’s case be REMANDED to
Orange Counter Superior Court.

          The Clerk shall serve a copy of this minute order on counsel for all parties in this
action.


MINUTES FORM 11
CIVIL-GEN                                                   Initials of Deputy Clerk: djl
